EXHIBIT 99.2 March 19, 2013 British Columbia Securities Commission TSX Venture Exchange PO Box 10142, Pacific Centre PO Box 11633 701 West Georgia Street 2700 – 650 West Georgia Street Vancouver, BC V7Y 1L2 Vancouver, BC V6B 4N9 Alberta Securities Commission Ontario Securities Commission 400 – 300 Fifth Avenue SW 1903 – 20 Queen Street West Calgary, AB T2P 3C4 Toronto, ON M5H 3S8 Dear Sirs: Re: Coral Gold Resources Ltd. (the “Company”) Change ofAuditor We are writing in accordance with Section 4.11(5)(a) of National Instrument 51-102 Continuous Disclosure Obligations (“NI 51-102”). We wish to confirm that we have read the Notice of Change of Auditor of the Company dated March 11, 2013 and that based on our current knowledge we are in agreement with the information contained in such Notice. Yours very truly, Chartered Accountants
